Citation Nr: 0736737	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for right 
ilioinguinal and cutaneous femoral neuropathy, status post 
dorsal column stimulator implant, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for disability 
manifested by fatigue, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by alopecia (hair loss), including as due to an 
undiagnosed illness.

5.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had almost 16 years of active duty service ending 
in May 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.  

The April 2003 statement of the case reflected that the RO 
increased the disability rating for degenerative disc disease 
of the lumbar spine to 10 percent, effective June 1, 2001.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

By way of background, the issue of entitlement to service 
connection for right ilioinguinal and cutaneous femoral 
neuropathy was granted in the June 2002 rating decision and 
assigned a 20 percent disability rating.  The veteran's 
September 2002 notice of disagreement did not indicate that 
she wished to appeal this issue.  Nevertheless, the RO issued 
a statement of the case in July 2004.  However, the veteran 
did not file a substantive appeal with respect to this issue.  
Regardless, a March 2006 supplemental statement of the case 
addressed this issue as it was inextricably intertwined with 
the issue of degenerative disc disease of the lumbar spine on 
appeal.  Although, a substantive appeal was not filed, since 
the RO found that this issue was inextricably intertwined 
with another issue on appeal and addressed the issue in a 
supplemental statement of the case, the Board finds that this 
issue should be considered in appellate status.     

Further, the initial June 2002 rating decision also denied 
entitlement to service connection for an undiagnosed illness 
manifested by diarrhea, and the veteran's notice of 
disagreement indicated that she wished to also appeal this 
issue.  However, the April 2003 statement of the case showed 
that service connection for irritable bowel syndrome, claimed 
as undiagnosed illness manifested by diarrhea, was granted 
and assigned a noncompensable evaluation.  In May 2004, the 
veteran filed a notice of disagreement to the rating assigned 
to this disability.  The July 2004 statement of the case also 
addressed this issue.  However, again, the veteran did not 
file a substantive appeal with respect to this issue.  Thus, 
this issue is not in appellate status. 

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by slight decrease in range 
of motion; but without limitation of forward flexion to 60 
degrees or less, and without muscle spasm, abnormal gait, 
abnormal spinal contour, ankylosis or incapacitating episodes 
of at least two weeks over the past 12 months. 

2.  The veteran's service-connected right ilioinguinal and 
cutaneous femoral neuropathy, status post dorsal column 
stimulator implant, has been productive of a disability 
picture consistent with no more than moderate incomplete 
paralysis.

3.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

4.  The veteran does not currently have any objective signs 
of a chronic disability manifested by fatigue or other non-
medical indicators of fatigue, capable of independent 
verification.

5.  The veteran does not currently have any objective signs 
of a chronic disability manifested by alopecia (hair loss), 
or other non-medical indicators of alopecia (hair loss), 
capable of independent verification.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2007), Diagnostic Codes 5292, 5295 (in effect prior to 
September 26, 2003), 5293 (in effect prior to September 23, 
2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
right ilioinguinal and cutaneous femoral neuropathy, status 
post dorsal column stimulator implant, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, Diagnostic Code 8526 (2007).

3.  Chronic disability manifested by fatigue was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007). 

4.  Chronic disability manifested by alopecia (hair loss) was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in June 2001 and July 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that in Dingess v. Nicholson, 19 Vet.App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board acknowledges that unlike the issue of an increased 
rating for degenerative disc disease of the lumbar spine, 
which was addressed in the July 2005 VCAA letter, a separate 
VCAA letter was not sent out with respect to the issue of an 
increased rating for right ilioinguinal and cutaneous femoral 
neuropathy.  However, in the instant case, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
as the June 2001 notice, which addressed the issue of 
entitlement to service connection, was legally sufficient, 
VA's duty to notify with respect to this issue has been 
satisfied.

Further, with respect to the remaining issues, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2001, which was prior to the 
June 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent the July 2005 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issues on appeal in the March 2006 supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in August 2001, 
November 2001, January 2003 and December 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Degenerative Disc Disease of the Lumbar Spine

The present appeal involves the veteran's claim that the 
severity of her service-connected degenerative disc disease 
of the lumbar spine warrants a higher disability rating.  The 
Board notes that during the pendency of the veteran's appeal, 
VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new regulations for 
the evaluation of intervertebral disc syndrome in its April 
2003 statement of the case, and the remaining new regulations 
were addressed in the March 2006 supplemental statement of 
the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 
384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is awarded with characteristic pain on motion; 
and a 20 percent rating is in order with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum scheduler rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The Board also notes that under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5010 states that 
traumatic arthritis should be rated like degenerative 
arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010.

The veteran was afforded a VA examination for her spine in 
January 2003.  The claims file was reviewed in conjunction 
with the examination.  The examiner noted that during the 
delivery of her second child, the veteran suffered a nerve 
injury and a dorsal column stimulator was eventually 
implanted, more for right groin pain than for lower back.  
The veteran indicated that her lower back hurt almost daily 
and she had numb patches at the lateral thigh and lateral 
right leg.  She also complained of pins and needles in the 
right foot.  However, the veteran indicated that she had no 
radiating lower extremity pain.  She also indicated that she 
did not experience flare-ups.  On physical examination, the 
veteran's gait was normal.  The right and left paralumbar 
muscles were tender to palpation, but there was no muscle 
spasm.  There was some complaint of midline percussion, 
dorsal and lumbar spine.  Deep tendon reflexes 1-2 plus, 
bilateral.  Seated straight leg raising was negative, 
bilaterally.  Range of motion was 100 degrees flexion, 25 
degrees extension, and side bending right and left was 30 
degrees each.  There was a slight complaint of a "tug" at 
the terminal degrees.  The examiner opined that the veteran 
had very little decrease in the normal range of motion, 
perhaps five to 10 degrees extension and, at most, five 
degrees each side when bending.  The examiner indicated that 
the veteran's functional impairment would be rated as between 
mild and moderate.  Contemporaneous x-rays were normal, but 
the examiner noted previous MRIs that showed degenerative 
changes and degenerative bony spurring throughout. 

The veteran was afforded another VA examination in December 
2004 by the same examiner.  The claims file was reviewed 
again.  The lower back hurt daily, but there was no radiating 
pain from the lower back situation.  No braces or ambulatory 
aides were needed.  The veteran had no surgery or current 
treatment.  She had not lost any time from work.  Further, 
she did not have incapacitating episodes or flare-ups.  The 
examiner noted that the veteran walked with a limp on the 
right because she had turned her ankle while walking in to 
the examination.  On physical examination, the examiner noted 
that the right and left paralumbar muscles were tender to 
palpation.  There was no muscle spasm, but there were some 
complaints of pain midline percussion of the lumbar spine.  
Pelvis was level.  Deep tendon reflexes 1-2/4 and seated 
straight leg raising was negative.  Manual muscle strength 
testing was 5/5.  Sensory to light touch decreased right 
sided leg compared to left, but the examiner noted the 
veteran's prior condition with respect to the inguinal and 
femoral cutaneous.  Range of motion was 85 degrees flexion, 
35 degrees extension, side bending was 25 degrees, 
bilaterally, and rotation was 45 degrees bilaterally.  The 
veteran indicated that she did not experience any pain on 
doing the motions and there was no change with repeat 
flexion-extension.  The diagnosis was lumbosacral spine with 
degenerative changes.  The examiner opined that functional 
impairment was slight-plus.  There was no weakness, 
fatigability or incoordination.  The examiner again noted 
that there were no incapacitating episodes or muscle spasm.   

The Board notes that a December 2005 VA EMG/NCV study showed 
mild chronic right L5 radiculopathy, without ongoing axonal 
loss.  The study also found normal right peroneal, tibial, 
sciatic and femoral nerves.  Further, the EMG of the right 
adductor longus muscle was normal suggesting a normal 
obturator nerve.  

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 10 percent disabling 
under the new criteria for intervertebral disc syndrome, 
Diagnostic Code 5243, and under Diagnostic Code 5242 for 
degenerative arthritis.  Again, as the regulations were 
changed during the pendency of the appeal, the Board must 
determine whether an increased rating is warranted under both 
the old and new criteria. 

Therefore, the Board now turns to the issue of rating the 
veteran's degenerative disc disease under the old and new 
criteria for intervertebral disc syndrome.  Under the old 
criteria for Diagnostic Code 5293, there is no objective 
medical findings of recurring, moderate attacks to warrant a 
20 percent rating.  The VA examinations were silent with 
respect to any recurring attacks and the veteran expressly 
denied flare-ups.  Moreover, the Board finds it significant 
that the veteran has not received any current treatment for 
her low back disability.  Further, under the new criteria, 
there is no medical evidence of record showing that the 
veteran currently suffers from incapacitating episodes having 
a total duration of at least two weeks during the past 12 
months to warrant a 20 percent rating under this provision.  
The most recent VA examination in December 2004 specifically 
provided that there were no incapacitating episodes. 

Further, under the new general rating formula, there is no 
medical evidence to warrant a 20 percent rating or higher.  
There was no objective finding of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
December 2004  examination showed that the veteran's range of 
motion was 35 degrees extension and 85 degrees flexion, with 
no additional limitation due to pain.  The examiner was 
silent with respect to any findings of abnormal gait (with 
exception of the limp due to a twisted ankle), abnormal 
spinal contour, muscle spasm or ankylosis.  There is no 
medical evidence of record demonstrating any additional loss 
of motion. 

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, 
the December 2004 VA examination showed that flexion was to 
85 degrees.  The Board also finds that an increased rating is 
not warranted under the remaining old Diagnostic Codes.  
Again, the December 2004 VA examination found no evidence of 
muscle spasm to warrant a 20 percent rating or higher under 
Diagnostic Code 5295.  Further, Diagnostic Codes 5285, 5286 
and 5289 for the lumbar spine are not applicable in this case 
because there is no evidence of a vertebra fracture or 
ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has complained of 
chronic low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, 
functional loss due to pain is already contemplated in the 
current 10 percent rating.  The December 2004 VA examination 
indicated that there was no additional loss due to pain, 
weakness, fatigability or incoordination. 

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the Board notes that the December 2005 EMG/NCV 
indicated that the veteran had mild chronic right L5 
radiculopathy.  However, the veteran has already been rated 
separately for right ilioinguinal and cutaneous femoral 
neuropathy.  Even though the diagnoses differ, it appears 
that the same right leg symptoms of numbness, pain and 
decreased sensation are involved.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet.App. 203, 206 
(1993). To assign another separate rating for chronic right 
L5 radiculopathy would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Moreover, both VA 
examinations found no evidence of any other neurologic 
abnormalities associated with the veteran's service-connected 
lumbar spine disability.  Thus, an additional separate rating 
is not warranted for any neurological symptoms.  In sum, the 
veteran's currently manifested symptoms associated with her 
low back disability are adequately contemplated in the 
current 10 percent rating. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  Nevertheless, 
should the veteran's service-connected disability increase in 
severity in the future, she may always advance a new claim 
for an increased rating. 

Right Ilioinguinal and Cutaneous Femoral Neuropathy, Status 
Post Dorsal Column Stimulator Implant

The present appeal also includes the issue of entitlement to 
an increased rating for right ilioinguinal and cutaneous 
femoral neuropathy.  The RO has rated the veteran's 
disability as 20 percent disabling under Diagnostic Codes 
8530- 8526.  Initially, the Board notes that Diagnostic Code 
8530, which is applicable to paralysis of the ilioinguinal 
nerve, only allows for a maximum rating of 10 percent.  Thus, 
this code is not applicable to the instant analysis.  
Diagnostic Code 8526 applies to impairment of the anterior 
crural nerve (femoral).  Under this diagnostic code, a 20 
percent rating is warranted for moderate incomplete paralysis 
and a 30 percent rating is warranted for severe incomplete 
paralysis.  Complete paralysis of this nerve, which affects 
the quadriceps extensor muscles, warrants a maximum 40 
percent evaluation.  38 C.F.R. § 4.124a, Code 8526.

The terms 'mild,' 'moderate' and 'severe' are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The veteran was afforded a VA neurology examination in August 
2001.  The examiner noted that the claims file was reviewed.  
The examiner provided that immediately after delivery of her 
second child, the veteran experienced a severe tearing, 
popping sensation in the right inguinal area, which was very 
intense.  She has had severe, intermittent pain over the 
years.  She has had an unpleasant sensation that goes down 
the center of the right thigh and has had a lack of sensation 
over the right lateral thigh and occasionally below the knee 
on the right side.  The examiner noted that previous medical 
records indicated that the veteran had an injury either to 
the ilioinguinal nerve or genitofemoral nerve, and some 
correspondence implicated the lateral femoral cutaneous 
nerve.  A few years ago, a dorsal column stimulator was 
placed, which has helped with the pain and required the less 
frequent use of nerve blocks.  

On physical examination, there was normal muscle bulk, tone 
and strength throughout.  The deep tendon reflexes were 2+ 
throughout and the plantar responses were flexor.  Sensory 
examination showed an area of decreased pinprick and light 
touch that appeared to correspond to the lateral femoral 
cutaneous nerve distribution.  The rest of the sensory exam 
was within normal limits as was cerebellar testing.  Gait was 
normal and Romberg was negative.  The examiner added that 
sensation was also decreased to pinprick in the area of the 
right groin.  Sensation was normal over the truck otherwise.  
The examiner noted that multiple CTs of the pelvis and other 
image studies had not revealed any source of pathology.  The 
veteran also had EMG and nerve conduction studies of the 
lower extremities while in service, which were normal.  The 
examiner indicated that the veteran's deficits seemed to 
encompass more than the territory of only the ilioinguinal or 
genitofemoral nerve and in fact definitely encompassed some 
of the cutaneous territory of the femoral nerve.  The 
examiner suspected that the veteran initially had a femoral 
nerve injury without significant motor problems, which is now 
more confined to the sensory distribution of the nerve.  The 
examiner further opined that the disability was moderately 
disabling for the veteran.  

VA treatment records showed continuing problems with chronic 
pain in the right inguinal area with resultant numbness in 
the right leg lateral side of thigh, lateral side of calf and 
total collapse of leg due to numbness when activity.  
Significantly, a June 2004 neurology consult showed that the 
veteran complained that her right leg was worsening.  
However, motor examination was normal.  Again, sensory 
examination showed decreased pin and temp over right anterior 
and lateral thigh as well as dorsum of right foot.  There was 
no weakness of reflexes.  

As previously noted, the December 2005 EMG/NCV study showed 
mild chronic right L5 radiculopathy, without ongoing axonal 
loss.  The study also found normal right peroneal, tibial, 
sciatic and femoral nerves.  Further, the EMG of the right 
adductor longus muscle was normal suggesting a normal 
obturator nerve.

Based on the medical evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's right 
ilioinguinal and cutaneous femoral neuropathy is not 
warranted.  The medical evidence of record does not show that 
the veteran suffers from severe incomplete paralysis.  
Importantly, the veteran's motor skills have always been 
normal, and no weakness has been found in her reflexes.  
Further, the veteran's gait has always been normal.  
Moreover, the August 2001 examiner described the veteran's 
level of disability as moderate, which is the description for 
the current 20 percent rating.  Importantly, the December 
2005 EMG/NCV study found no abnormality with respect the 
nerves located in the region of the veteran's pain.  Thus, 
the Board must conclude that the veteran's current level of 
impairment is adequately contemplated in the 20 percent 
rating because her disability picture cannot currently be 
described as severe.  Therefore, a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected right ilioinguinal and cutaneous 
femoral neuropathy.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Fatigue and Alopecia (Hair Loss)

The veteran is also seeking entitlement to service connection 
for disability manifested by fatigue, including as due to an 
undiagnosed illness, as well as disability manifested by 
alopecia, including as due to an undiagnosed illness.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

Initially, the Board notes that the record shows that the 
veteran had service in the Southwest Asia theatre of 
operations.  

The veteran's service medical records showed problems with 
fatigue and hair loss upon her return from Saudi Arabia.  
Upon discharge, the veteran was afforded a VA examination in 
August 2001.  The veteran complained of feeling tired and 
more fatigued when she had increased pain, but less fatigued 
after she had nerve blocks.  She also indicated that more 
hair was coming out when she shampooed.  The examiner noted 
that there were no bald spots.  The diagnosis was fatigue 
secondary to pain.  The examiner also noted that the loss of 
hair was not consistent with a diagnosis of alopecia, and it 
may be due to the lower estrogen, but again, there was not 
significant hair loss to make the diagnosis of alopecia.  
Another VA examination was given in November 2001.  The 
claims file was reviewed.  The examiner found no evidence of 
chronic fatigue and no evidence for alopecia/hair loss out of 
the norm for the population.  

However, at a November 2002 Persian Gulf Registry Exam, the 
veteran again indicated that she had times when her came out 
in large quantities, but otherwise had no hair loss.  The 
veteran also indicated that she had fatigue when she woke up.  
The examiner opined that the veteran's fatigue was likely due 
to a sleep disorder and indicated that alopecia was not 
present at this time.  The veteran was referred for a sleep 
oximetry, which was done in December 2002.  The sleep 
oximetry was normal and no sleep apnea was found.  

The veteran was afforded another VA examination in January 
2003.  The claims file was again reviewed.  The examiner 
again indicated that there was no chronic fatigue syndrome or 
true alopecia.  

Therefore, based on a thorough review of the medical evidence 
of record, the Board must conclude that service connection 
for chronic fatigue and alopecia as due to an undiagnosed 
illness is not warranted.  Even though there were findings of 
fatigue and hair loss while in service, the post service 
medical records do not contain any specific objective medical 
findings of any diagnoses or illnesses pertaining to chronic 
fatigue or alopecia.  All the VA examiners and the Gulf 
Registry Examination found no evidence of alopecia (hair 
loss).  Further, the examiners did not find any chronic 
disability manifested by fatigue.  The Board recognizes that 
the August 2001 VA examiner and the November 2002 Gulf War 
Registry gave an impression of fatigue.  However, in both 
instances, the fatigue was attributed to another disability.  
The August 2001 examiner indicated that fatigue was due to 
pain associated with a service-connected disability.  In 
other words, fatigue was a transitory symptom of an already 
service-connected disability.  Further, the November 2002 
Gulf War Registry indicated that fatigue could be due to a 
sleep disorder, but a subsequent study showed that the 
veteran did not have a sleep disorder.  In sum, there is no 
independent verification of any of the complaints of chronic 
fatigue and/or joint pain.  Service connection under an 
undiagnosed illness theory is therefore not warranted.  There 
is otherwise no medical diagnosis of chronic disability 
manifested by fatigue or alopecia as claimed by the veteran.    

The Board has also considered the veteran's claims of chronic 
fatigue and alopecia under a direct theory of entitlement.  
Again, the veteran does not currently have a diagnosis of a 
chronic disability manifested by fatigue or hair loss.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, entitlement under a direct theory of entitlement is 
also not warranted.    

The preponderance of the medical evidence is against 
entitlement to service connection for chronic disability 
manifested by fatigue or alopecia as claimed by the veteran.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Increased disability ratings for degenerative disc disease of 
the lumbar spine and right illioinguinal and cutaneous 
femoral neuropathy, status post dorsal column simulator 
implant, are not warranted.  Further, service connection is 
not warranted for disabilities manifested by fatigue and 
alopecia, including as due to undiagnosed illnesses.  To that 
extent, the appeal is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for hypertension.  The veteran was afforded a VA examination 
in December 2004.  The impression was borderline, mild 
elevation of blood pressure first diagnosed in April 2003.  
However, the claims file was not available for review in 
conjunction with the examination.  Thus, the Board finds that 
this examination is insufficient for appellate review and 
another VA examination is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Further, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding this 
issue for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of her hypertension.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's 
hypertension manifested during service or 
within one year of discharge from 
service.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


